Batchelder, J.
The Superior Court (DiClerico, J.), on May 29, 1984, transferred without ruling the following question of law to this court:
“Does Joel Caulk, an inmate at the New Hampshire State Prison, have a constitutional right to die, without interference by the State, if he is mentally competent to make such a decision and if he has knowingly and voluntarily decided to die by starvation?”
For the reasons indicated below, we answer the question in the negative. Our analysis rests on the following facts found by the superior court.
Joel Caulk is a thirty-six-year-old prisoner in the New Hampshire State Prison serving a 10- to 20-year sentence for aggravated felonious sexual assault. A 5- to 10-year consecutive sentence for burglary will commence upon his completion of service of the 10-20 year sentence. Several charges are pending against the defendant in California upon which detainers and requests for temporary custody have been filed at the New Hampshire State Prison. The defendant has not been transferred to California because additional charges, filed against him in the Merrimack County Superior Court, remain to be dealt with prior to any disposition of the California indictments. Although a prison official testified that Massachusetts charges against the defendant had been dismissed, the defendant claims to be subject to a 20- to 30-year sentence in Massachusetts, to be served consecutively to his New Hampshire sentences. Nevertheless, it is probable that the defendant’s various sentences and the pending indictments are tantamount to a sentence of life without parole.
The superior court found that, in light of his circumstances, the defendant stopped eating solid food on February 26, 1984. Since that time, he has been allowing himself to die slowly by refusing to consume any nourishment with the exception of certain liquids. He has purposely selected this method of dying so that he can remain competent. He wants to think, to feel and to understand his death. He *229insists that he is not committing suicide but rather is allowing himself to die.
The defendant never expects to be released from prison again. He says he is tired, unhappy, and disappointed with the promise that life holds, and that he does not “belong on the streets.” He maintains that if he cannot live freely, he does not want to live at all. While he is physically down, he claims that he is emotionally high.
The defendant does not claim to be a religious person in the formal sense, but suggests there is a spiritual dimension to him and to his actions. He admits that he has failed miserably to live a religious life. He testified that he has hurt a lot of people, and whenever he feels pain on his starvation diet, he believes he is paying another debt for his past misdeeds. In his words, he wants to leave the world as a man and to die with dignity, with his head up.
The defendant’s course of conduct is calculated to achieve only one purpose; namely, his death. He is not making any demands or asking for anything in return for his fast. There is no evidence that he poses a direct threat to the security of the institution or to anybody in the institution. He is prepared to execute a release absolving the State and its officials from any civil liability if he is allowed to starve himself to death.
Because of the defendant’s precarious physical condition brought about by his fasting, the trial court made the following order in response to the State’s petition for preliminary injunction:
“Pending further order of the Court, pursuant to RSA 622:7(1), the warden of the New Hampshire State Prison is authorized to feed and nourish Joel Caulk over his objection and to carry out all procedures deemed medically necessary to preserve Mr. Caulk’s life and physical health, unless Mr. Caulk voluntarily consumes medically required nourishment....”
This order shall be effective forthwith.”
The defendant claims that he has a constitutionally protected right to die without intervention by the State. He asserts rights to privacy, religious freedom, and freedom of speech, and the right to be free from cruel and unusual punishment under the State and Federal Constitutions. We conclude, based on the superior court’s findings, that only the defendant’s right to privacy is implicated. We note, however, that if factual support for implicating these other constitutional rights were present, the analysis would be the same.
We recognize that, under our State Constitution, “individuals have a constitutional right of privacy, arising from a high regard *230for human dignity and self-determination, and that this right may be asserted to prevent unwanted infringements of bodily integrity____” Commissioner of Correction v. Myers, 399 N.E.2d 452, 455-56 (Mass. 1979); N.H. Const, pt. I, art’s 2, 3. Cf. Opinion of the Justices, 123 N.H. 554, 559, 465 A.2d 484, 488 (1983) (mentally ill persons have a fundamental constitutional right to be free from unjustifiable intrusion upon personal security).
However, no constitutional right is absolute. Id. at 560, 465 A.2d at 489. The State may limit an individual’s exercise of fundamental constitutional rights only when a compelling State interest is involved. See Merrill v. City of Manchester, 124 N.H. 8, 15, 466 A.2d 923, 928 (1983); Belkner v. Preston, 115 N.H. 14-15, 18, 332 A.2d 168, 170-71 (1975).
The defendant did not completely forfeit his State constitutional right to privacy by reason of his incarceration, but rather subjected himself to State interests unique to the prison. Cf. Hudson v. Palmer, 104 S.Ct. 3194 (1984) (prisoners have no federal constitutional expectation of privacy in their prison cells).
The State argues that the defendant’s actions seriously undermine its obligation to maintain an effective criminal justice system with respect both to the investigation and prosecution of crimes and to the incarceration of convicted criminals. The State first points to the fact that there are presently pending two indictments against the defendant in New Hampshire, trials of which have had to be postponed because of the defendant’s condition. Also, California has made a request for temporary custody of the defendant, in connection with criminal charges that have been lodged against him there. The State has an obligation to honor this request under the Interstate Agreement on Detainers, RSA chapter 606-A, but it has been unable to comply, again because of the defendant’s condition.
 If the defendant is permitted to starve himself to the point where he cannot be tried in New Hampshire or California, he may effectively escape prosecution for these crimes and thereby frustrate the criminal justice system. The State’s interest goes beyond seeking additional punishment of a defendant if he is guilty of the pending charges. It also has a duty to bring to finality pending investigations in such a way that the public knows that the criminal justice system has successfully responded to accusations of criminal behavior.
Within the State prison, the State’s interests, among others, involve the preservation of internal order and discipline and the maintenance of institutional security. See Bell v. Wolfish, 441 U.S. 520, 546 (1979).
*231In connection with these interests, the State claims that the defendant has manipulated the system and disrupted the order of the prison. The defendant is classified as a maximum custody inmate, and instead of being housed in the maximum custody wing he must now be kept in the infirmary. Obviously, he is not consuming the diet chosen by the prison officials, but instead has made demands on these officials for a special liquid diet. The defendant testified that he allows prison officials to monitor his physical condition only if they permit him to see the test results.
 In addition to necessitating special treatment for himself, the defendant’s actions have the potential of causing more widespread institutional problems. If the defendant is successful in evading the prison’s control over his behavior, this may jeopardize prison discipline and tax prison resources. See Commissioner of Correction v. Myers, 399 N.E.2d at 459. We agree with the State that prison officials will lose much of their ability to enforce institutional order if any inmate can shield himself from the administration’s control and authority by announcing that he is on a starvation diet. Prisoners are not permitted to live in accordance with their own desires, nor may they be permitted to die on their own terms without adversely and impermissibly affecting the State’s legitimate authority over inmates. See Straffer, Volunteering for Execution: Competency, Voluntariness and Propriety of Third Party Intervention, 74 J. Crim. L. & Criminology 860 (1983).
The defendant’s simple wishes in this case also do not reflect the predicament which will be placed at the doorstep of prison personnel and the medical profession when and if he reaches the point of being alive yet comatose. During any period of the defendant’s incompetence, prison personnel will be faced with the choice of honoring their constitutional and statutory duty to protect the life that lies precariously in their custody or of honoring a past request that in effect contravenes their legal obligations. See Estelle v. Gamble, 429 U.S. 97, 103 (1976); RSA 622:7. Society should not force its servants to make such choices.
The State’s interests in the preservation of human life and the prevention of suicide are also implicated in this situation.
For all practical purposes, the defendant, aside from the condition brought about by his fasting, is a healthy male inmate. He is not suffering from any terminal or life-threatening disease. He summed up his reasons for dying at the hearing on the State’s petition for injunction:
“To spend the rest of my life in prison is to spend the rest of my days on the fringes of life.... If I can’t live fully, if I *232cannot be in the midst of life, if I no longer again have the opportunity to really live, and I have lived, I don’t want to live at all. This world is no longer a good place for me. I’m not going to stay here any more.”
Although the defendant contends that he is allowing himself to die, rather than committing suicide, it is important to note what this case does not involve. This is not a situation where an individual, facing death from a terminal illness, chooses to avoid extraordinary and heroic measures to prolong his life, albeit for a short duration. Rather, the defendant has set the death-producing agent in motion with the specific intent of causing his own death, Superintendent of Belchertown State School v. Saikewicz, 373 Mass. 728, 743 n.11, 370 N.E.2d 417, 426 n.11 (1977), and any comparison of the two situations is superficial. See Von Holden v. Chapman, 87 A.D.2d 66, 70, 450 N.Y.S.2d 623, 627 (1982). Thus, in these circumstances, the State’s interest in preserving life and preventing suicide dominates.
At common law, suicide was a felony; however, now, our Criminal Code does not proscribe it. See Mikell, Is Suicide Murder?, 3 Colum. L. Rev. 379 (1903); see also Byrn, Compulsory Lifesaving Treatment for the Competent Adult, 44 Fordham L. Rev. 1, 16-17 (1975). Today in New Hampshire in the Criminal Code it is declared a crime to aid or abet the commission of suicide. RSA 630:4; see also RSA 627:6, VI. Additionally, the legislature has provided for involuntary commitment proceedings whenever an individual presents a potentially serious likelihood of danger to himself or herself. RSA 135-B:26.
We hold that in balancing this prisoner’s right to privacy under the State Constitution with the State’s interests in maintaining an effective criminal justice system and in preserving life, the State’s interests must prevail. Additionally, we find that our conclusion based on the State Constitution offends none of the provisions of the Federal Constitution.

Remanded.

Douglas, J., dissented; the others concurred.